Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  140569                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LABARON ELLIS and THOMAS J. EDMUNDS,                                                                    Brian K. Zahra,
  Co-Personal Representatives of the Estate of                                                                       Justices
  SAUNDRA L. EDMUNDS,
               Plaintiffs-Appellants,
  v                                                                SC: 140569
                                                                   COA: 284319
                                                                   Wayne CC: 04-426500-NH
  HENRY FORD HEALTH SYSTEM, d/b/a
  HENRY FORD HOSPITAL, SACHIN GOEL,
  M.D., JOSEPH LEBEL, D.O., and JOHN
  FERRARA, M.D.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 5, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
           d0323                                                              Clerk